UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Noþ At May 12, 2014, there were26,539,013 shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three Months Ended March 31, 2014 INDEX PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 (unaudited) F-1 Consolidated Statements of Operations For the Three Months Ended March 31, 2014 and 2013 (unaudited) F-2 Consolidated Statements of Cash Flows For the Three months Ended March 31, 2014 and 2013 (unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable - oil and gas Accounts receivable - oil and gas - related party Accounts receivable - related party Deferred financing costs Prepaid expenses and other current assets Total current assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net Total oil and gas properties, net Deferredfinancing costs - Notes receivable - related parties - Other assets - Deposit for business acquisitions Investments - equity method - - Investments - cost method Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued expenses - related party Revenue payable - Notes payable - Bridge Notes, net of discounts of $24,582 and $316,570, respectively Convertible notes payable- Bridge Notes, net of premiums of $504,018 and $0and discounts of $176,792 and$0, respectively - Notes payable – Secured Promissory Notes, net of discounts of $872,053 and $0, respectively - Notes payable, - related parties, net of discounts of $0 and $93,957, respectively Total current liabilities Long-term liabilities: Notes payable - Secured Promissory Notes, net of discounts of $14,034,839 and $0, respectively - Asset retirement obligations Total liabilities Commitments and contingencies Redeemable Series A convertible preferred stock: -0- shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Shareholders' equity: Series A convertiblepreferred stock, $0.001 par value, 100,000,000 shares authorized, -0- shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Common stock, $0.001 par value, 200,000,000 shares authorized; 26,539,013and 26,121,062 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Stock subscription receivable - ) Additional paid-in capital Accumulated deficit ) ) Noncontrolling interests - Total shareholders' equity Total liabilities and shareholders'equity $ $ See accompanying notes to unaudited consolidated financial statements. F-1 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, Revenue: Oil and gas sales $ $ Operating expenses: Lease operating costs Exploration expense - Selling, general and administrative expense Impairment of oil and gas properties Depreciation, depletion, amortization and accretion Loss on settlement of payables - Total operating expenses Loss on sale of oil and gas properties ) - Loss on sale of equity investment ) - Loss on sale ofdeposit for business acquisition ) - Loss from equity method investments ) ) Operating loss ) ) Other income (expense): Interest expense ) ) Interest income Loss on debt extinguishment ) - Gain on change in derivative fair value - Other income - Total other expense ) ) Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number ofcommon shares outstanding: Basic and diluted See accompanying notes to unaudited consolidated financial statements. F-2 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) March 31, Cash Flows From Operating Activities: Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-basedcompensation expense Impairment of oil and gas properties Depreciation, depletion, amortization and accretion Loss on sale: Loss onsale of oil and gas properties - Loss onsale of 50% of equity investment - Loss onsale of 50% of the deposit for business acquisition - Loss on settlement of payables - Loss on debt extinguishment - Loss from equity method investments Amortization of debt discount Amortization of deferred financing costs - Gain on change in fair value of derivative - ) Changes in operating assets and liabilities: Accounts receivable – oil and gas Accounts receivable – oil and gas – related party ) Accounts receivable – related party ) Inventory - Prepaid expenses and other current assets Accounts payable ) Accounts payable – related party ) Accrued expenses ) Accrued expenses – related party Revenue payable - Net cash used in operating activities ) Cash Flows From Investing Activities: Cash paid on option for oil and gas properties - ) Cash paid for oil and gas properties - Cash paid for drilling costs - Proceeds from sale of equity investment - Cash paid for Mississippian acquisition - ) Proceeds from sale of oil and gas properties - Proceeds from sale of deposit - Cash paid for plugging bond - Cash paid forunproved leasehold - Issuance of notes receivable – related parties ) Proceeds from disposition of White Hawk - Net cash used in investing activities ) Cash Flows From Financing Activities: Repayment of PIK - Cash paid for deferred financing costs - Repayment of notes payable - Procceds from notes payable, related party - Proceeds from notes payable, net of original discounts Proceeds from issuance of common stock, net of offering costs - Proceeds from exercise of warrantsand options - Net cashprovided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ F-3 Supplemental disclosure of cash flow information Cash paid for: Interest $ $
